Citation Nr: 1235923	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a skin condition to include as due to exposure to Agent Orange.

3. Entitlement to service connection for degenerative joint disease of each knee.

4. Entitlement to service connection for a low back disability.

5. Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder.

6. Entitlement to a total disability rating for compensation based on individual unemployability. 
REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) 

The Veteran, who is the appellant, served on active duty from September 1958 to August 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.  In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the Veteran's file.

The claims of service connection for a skin condition, degenerative arthritis of the knees, and a low back disability, the claim for a total disability rating, and the claim for increase for posttraumatic stress disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability is not shown.




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





On the claim of service connection for hearing loss, the RO provided pre- and post-adjudication VCAA notice by letters, dated in February 2007, June 2007, and December 2010.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

The content of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in July 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

On the claim of service connection for hearing loss, the RO obtained the service treatment records, VA records, and private medical records.  Additional records from the Duke Medical Center and from the Social Security Administration were sought, but could not be obtained.  The Veteran and his representative were notified of the inability to obtain the records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination.  The Board has reviewed the examination report and finds it adequate, because the VA examiner considered the Veteran's history and described the current findings in sufficient and detail so that the Board's review is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

For a Veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Where a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any injury or disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir.1996).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).





When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  

Facts and Analysis

In a claim of service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The service treatment records show that on audiometric testing in June 1961 the puretone threshold levels, in decibels, (converted from ASA standards used prior to 1967 to current ISO standards, current values reflected in parentheses) were:









HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
--
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
--
10 (15)

In June 1970, the puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
5
LEFT
0
0
0
--
5

On VA examination in December 2007, the Veteran described noise exposure in service in the form of artillery, mortar, and rocket fire as well as the use of explosives.  The puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
20
LEFT
0
10
10
10
20

Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  The right ear was evaluated as clinically normal based on the audiometric results, and the left ear reflected hearing loss which did not meet the VA standards set forth in 38 C.F.R. § 3.385.

There is no competent evidence that the Veteran had a bilateral hearing loss disability under 38 C.F.R. § 3.385 in service as at no time in service was the Veteran's hearing acuity shown to be above 40 decibels at any frequency or above 26 decibels for three frequencies. 



In addition, the audiometric testing in 2007 by VA does not show a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the requirements for a hearing loss disability were not shown to have been met within the first year after service separation, and service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the diagnosis of a hearing loss disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, it requires specialized testing with specialized equipment, the claimed disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of bilateral hearing loss. 



Where, as here, there is a question of the diagnosis of a hearing loss disability, not capable of lay observation by case law, the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a hearing loss disability in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no evidence of a diagnosis of a hearing loss disability by VA standards having been made by a medical professional since service separation.  38 C.F.R. § 3.159. 

In the absence of competent medical evidence of a current hearing loss disability at any time in the appeal period, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And the Board need not reach the question of whether the Veteran's statements are credible. 

As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran seeks service connection for a skin condition, claimed as chloracne, to include as due to exposure to Agent Orange.  


While there is no evidence that the Veteran has chloracne, he was treated on several occasions in service for skin lesions or rash on his hands and feet and groin.  The Veteran asserts recurrent symptoms since service.  As the evidence is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim of service connection for degenerative joint disease of the knees, the Veteran was afforded a VA examination in December 2007, but since then additional service treatment records show treatment of knee pain in service on several occasions and chondromalacia.  As the VA examiner's opinion was based on an incomplete record further development under the duty to assist is needed. 

On the claim of service connection for a back disability, the Veteran relates his back disability to airborne training, including numerous parachute jumps.  The service treatment records document several episodes of back pain in service and the Veteran has described back pain since service.   As the evidence is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim for increase for posttraumatic stress disorder, since the Veteran was last examined by VA in December 2007, the Veteran testified that his symptoms of posttraumatic stress disorder have worsened since December 2007.  Therefore, a reexamination under 38 C.F.R. § 3.327 is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination - to be scheduled at a time when the Veteran is most likely to experience a flare-up of his recurrent rash - to determine:






Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent) or less likely than not (probability less than 50 percent) that the current skin condition is a progression of the skin lesions or skin rash involving the hands and feet and groin in service or the development of a new and separate condition? 

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent) or less likely than not (probability less than 50 percent) that any current knee disability, including degenerative joint disease, or back disability is related to knee pain or back pain in service or the result of airborne training, including numerous parachute jumps? 

The Veteran's file must be made available to the VA examiner for review.

3.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to posttraumatic stress disorder.  

The Veteran's file must be made available to the VA examiner for review.  



4.  After the development described above has been completed, adjudicate the claims, including the claim for a total disability rating for compensation based on individual unemployability, if applicable, under 38 C.F.R. § 4.16(b).  If any benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


